This is a habeas corpus proceeding. The disposition made thereof in the trial court, as shown by the judgment entered, is as follows:
"It is, therefore, Ordered and Adjudged that the application of the Petitioner, Jim Wade, herein be denied and issuance of writ as applied for refused; to which action and judgment of the Court the Petitioner then and there in open court excepted and gave notice of appeal to the Court of Criminal Appeals of Texas, at Austin, Texas." Such order is nothing more nor less than a refusal to issue the writ of habeas corpus, and is not such a final judgment as will authorize an appeal to this court. Ex parte Noble, 176 S.W.2d 951.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 95